            Case 1:20-cv-03591-RA Document 5 Filed 05/18/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/18/2020

MARY WEST, on behalf of herself and all
others similarly situated,
                                                                   20-CV-3591 (RA)
                                Plaintiff,
                                                                        ORDER
                        v.

LORITO BOOKS, INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that, within thirty (30) days of service of the summons and complaint, the

parties must meet and confer telephonically for at least one hour in a good-faith attempt to settle

this action. To the extent the parties are unable to settle the case themselves, they must also

discuss whether further settlement discussions through the district’s court-annexed mediation

program or before a magistrate judge would be productive at this time.

         IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-

five (45) days of service of the summons and complaint), the parties must submit a joint letter

requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

a preference between the two options), or (2) schedule an initial status conference in the matter.

SO ORDERED.
Dated:     May 18, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
